COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, AtLee and Senior Judge Haley
UNPUBLISHED



              ASHLEY CRAIG KARNES
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1694-19-3                                          PER CURIAM
                                                                                    JUNE 9, 2020
              CAMPBELL COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                                 John T. Cook, Judge

                                (Bryan E. Klein; The Central Virginia Law Center, PLLC, on briefs),
                                for appellant.

                                (David W. Shreve; Curtis L. Thornhill, Guardian ad litem for the
                                minor child, on brief), for appellee.


                      Ashley Craig Karnes (father) appeals the circuit court order terminating his parental rights to

              his child. Father argues that the circuit court erred by terminating his parental rights under Code

              § 16.1-283(B) because “‘the neglect or abuse suffered by such child’ did not present a ‘serious and

              substantial threat to his life, health or development’” and “the abuse or neglect is so specific and

              unique that there can be no reasonable determination whether the ‘conditions which resulted in such

              neglect or abuse can be substantially corrected or eliminated.’” Father further argues that the circuit

              court erred by terminating his parental rights under Code § 16.1-283(C)(2) because “the abuse or

              neglect is so specific and unique that there can be no reasonable determination whether [father]

              ‘failed or [has] been unable to make substantial progress toward elimination of the conditions which

              led to or required continuation of the child’s foster care placement.’” Upon reviewing the record



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
and briefs of the parties, we conclude that this appeal is without merit. Accordingly, we

summarily affirm the decision of the circuit court. See Rule 5A:27.

                                         BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cty. Dep’t of

Human Servs., 63 Va. App. 157, 168 (2014)).

       The child who is the subject of this appeal had lived with his biological mother until he

was approximately two years old, and then the paternal grandmother was awarded custody of

him.2 In August 2012, father was granted custody of the then eight-year-old child.

       The child was diagnosed with attention deficit hyperactivity disorder and displayed

oppositional defiant type behaviors. According to the child’s psychiatrist, the child presented

with “significant anxiety” and “a lot of mood issues,” requiring medication and therapy. Since

2013, father and his wife, Susan Karnes (stepmother), had been involved with the Children’s

Services Act Coordinator and participated in Family Assessment and Planning Team meetings to

obtain services for the child. From April 2015 to September 2015, the child was placed in a

residential treatment facility to receive intense therapeutic services. The family also received

outpatient counseling services, intensive in-home services, intensive family services, and crisis




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           Father was incarcerated at the time.
                                                  -2-
stabilization services. The child attended individual therapy and was prescribed psychiatric

medication.

       The child’s counselor worked with him on his behaviors and the cause of those

behaviors. Father was usually at work when the counselor met with the child, so the counselor

worked with stepmother on how to manage the child’s behaviors. The counselor described

stepmother as the child’s primary caregiver and father as minimally engaged in the process.

       In August 2017, father and stepmother indicated that they no longer wanted any services.

Father disagreed with the treatment plan and wanted the child to be placed in residential

treatment. The counselor advised father that “there was absolutely no reason why [the child]

should be placed in residential treatment.”

       In March 2018, intensive family services were reinstated. During that spring, father

repeatedly requested help because the child was “fixated on hurting kids at school, harming kids

at school and talking about shooting kids at school in particular.” On May 10, 2018, after the

child had made a threatening statement at school, he was admitted to the Child and Adolescent

Psychiatric Unit at Virginia Baptist Hospital (Krise 6). This was the child’s seventh in-patient

treatment and the third at Krise 6.

       On May 15, 2018, the child was ready to be discharged. Father did not want the child

returned to his home, and instead, wanted the child placed in residential care. The Department

became involved after father refused to take the child home. The Department scheduled a family

meeting, but father did not appear. Father was aware that the child would be discharged to Child

Protective Services after the meeting. On May 18, 2018, the Department considered the child

abandoned and placed him in foster care.

       In several follow-up meetings and letters, the Department reviewed with father what was

required of him “in order to work toward the goal of return home.” The Department required

                                               -3-
father to become more involved in the child’s treatment and demonstrate “appropriate discipline

and parenting skills.” To assist with that goal, the Department recommended numerous services,

including parenting classes, anger management classes, individual therapy, and family

counseling. Father also had to actively participate in visitation and outreach services. The

Department further required father to complete a psychological and parenting assessment and

follow through with all recommended services. Father was “very hostile” and told the

Department that he did not need any services.

       On June 7, 2018, the Campbell County Juvenile and Domestic Relations District Court

(the JDR court) entered an adjudicatory order, and on July 23, 2018, it entered a dispositional

order, finding that the child was abused and neglected. Father appealed the dispositional order to

the circuit court. After hearing the parties’ evidence and reviewing the parties’ briefs, the circuit

court issued a letter opinion and found that father had “neglected or refused to provide care under

Va. Code § 16.1-228(2) and that he abandoned [the child] under Va. Code § 16.1-228(3).” On

January 22, 2019, the circuit court entered an order memorializing its ruling that the child was

abused and neglected.3

       On April 5, 2019, the JDR court approved the foster care goal of adoption and directed

the Department to file a petition to terminate parental rights. Father did not appeal that ruling.

On June 6, 2019, the JDR court terminated father’s parental rights. Father timely appealed the

JDR court’s termination ruling.

       The parties appeared before the circuit court on September 6, 2019. The Department

presented evidence about father’s continued refusal to participate in most of the services offered




       3
          Father appealed the circuit court ruling to this Court, which dismissed the appeal for
failure to file an opening brief. See Karnes v. Campbell Cty. Dep’t of Soc. Servs., Record No.
0283-19-3 (Va. Ct. App. July 16, 2019).
                                                 -4-
and his lack of cooperation with the Department. Father repeatedly told the Department that he

did not need any services and would not participate in them.

        The Department explained that the only services that father had participated in were

supervised visitation and family engagement services. Father regularly visited the child and

attended family engagement services until November 2018, when the Department stopped the

visitations due to father’s lack of cooperation, the child’s wishes, and the counselor’s

recommendation. Once the visitations ended, father attended only three additional family

engagement sessions. Father continued to request visitation with the child through March 2019,

but after the JDR court approved the foster care goal of adoption, father ceased all

communications with the Department.

        The Department argued that father “did not make any progress toward remediating the

issues that brought [the child] into care . . . .” Father did not participate in the required services

and repeatedly stated that the child should be placed in a residential treatment facility. The

Department explained that father was not cooperative and had “consistently demonstrated a high

degree of hostility and anger.”

        The child’s psychiatrist opined that the child was “pretty stable,” but continued “to

struggle from time to time, which is the nature of the challenges that he has.” While in foster

care, the child had not displayed any “extreme” behaviors, although he had had “episodes of

delusional thinking and paranoia.” The foster mother testified that within the six months before

the circuit court hearing, the child had become “really disrespectful, talking back, [and]

argumentative.” The child was receiving outpatient counseling and psychiatric care.

        Father testified that he loved the child and wanted to see him. Father explained that he

did not participate in the Department’s services because he did not need them; however, he was

now willing to do “[a]nything” to have custody restored to him.

                                                 -5-
        After hearing the evidence and arguments, the circuit court terminated father’s parental

rights under Code § 16.1-283(B) and (C)(2). This appeal followed.

                                              ANALYSIS

        Father argues that the circuit court abused its discretion in terminating his parental rights.

“On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence, considered

the statutory requirements, and made its determination based on the child’s best interests.’”

Castillo v. Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018) (quoting Logan v.

Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “Where, as here, the court

hears the evidence ore tenus, its finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t of Soc.

Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty. Dep’t of

Soc. Servs., 3 Va. App. 15, 20 (1986)).

        The circuit court terminated father’s parental rights under Code § 16.1-283(C)(2), which

states that a court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the

parent to make reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t

of Soc. Servs., 46 Va. App. 257, 271 (2005)). “Considerably more ‘retrospective in nature,’

subsection C requires the court to determine whether the parent has been unwilling or unable to

remedy the problems during the period in which he has been offered rehabilitation services.”


                                                  -6-
Toms, 46 Va. App. at 271 (quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40
Va. App. 556, 562-63 (2003)). The Department “is not required to force its services upon an

unwilling or disinterested parent.” Tackett v. Arlington Cty. Dep’t of Human Servs., 62
Va. App. 296, 323 (2013) (quoting Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 243

(1982)); see also Logan, 13 Va. App. at 130.

       Father emphasizes that he had been engaged with services for years before the child was

hospitalized in May 2018. He argues that there was “no reasonable way to determine whether

progress [was] being made to remedy substantially the issues that led to foster care when the

only thing that occurred was a parent disagreeing whether his son should be discharged from the

hospital.” The Department, however, had explained to father on several occasions what he

needed to do before the child could return home. The psychological and parenting assessment

would have assisted in identifying services for the family, but father refused to participate in the

evaluation. The Department referred father to parenting classes, individual therapy, family

counseling, and anger management classes, all of which father refused to attend. Aside from

participating in supervised visitation and some family engagement services, father was unwilling

to complete the required services.

       During the circuit court hearing, father continued to state that he did not need any

services, but he would do “anything” to have the child returned to him. “Code

§ 16.1-283(C)(2)’s twelve-month time limit ‘was designed to prevent an indeterminate state of

foster care “drift” and to encourage timeliness by the courts and social services in addressing the

circumstances that resulted in the foster care placement.’” Thach, 63 Va. App. at 171 (quoting

L.G. v. Amherst Cty. Dep’t of Soc. Servs., 41 Va. App. 51, 56 (2003)). The child had been in

foster care for approximately sixteen months, and father was not cooperative. “It is clearly not in

the best interests of a child to spend a lengthy period of time waiting to find out when, or even if,

                                                -7-
a parent will be capable of resuming his responsibilities.” Tackett, 62 Va. App. at 322 (quoting

Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)).

       Based on the record before us, the circuit court did not err in terminating father’s parental

rights under Code § 16.1-283(C)(2). “When a trial court’s judgment is made on alternative

grounds, we need only consider whether any one of the alternatives is sufficient to sustain the

judgment of the trial court, and if so, we need not address the other grounds.” Kilby v. Culpeper

Cty. Dep’t of Soc. Servs., 55 Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cty.

Dep’t of Soc. Servs., 46 Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights

under one subsection of Code § 16.1-283 and did not need to address termination of parental

rights pursuant to another subsection). Therefore, we do not need to consider whether the circuit

court erred in terminating father’s parental rights pursuant to Code § 16.1-283(B).

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                               -8-